 

EXHIBIT 10.2

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into by
and between Omega Protein Corporation, a corporation organized under the laws of
the State of Nevada (the “Company”), and _____________, an individual
(“Grantee”) on the 6th day of February, 2014 (the “Grant Date”), pursuant to the
Omega Protein Corporation 2006 Incentive Plan (the “Plan”). The Plan is
incorporated by reference herein in its entirety. Capitalized terms not
otherwise defined in this agreement shall have the meaning given to such terms
in the Plan.

 

WHEREAS, Grantee is an employee of the Company, and in connection therewith, the
Company desires to grant to Grantee _________ shares of the Company’s common
stock, par value $.01 per share (the “Common Stock”), which is calculated with a
value of $_________ on the Grant Date based on a price per share of Common Stock
of $________, which represents the average high and low stock prices of the
Common Stock or the New York Stock Exchange on the Grant Date, subject to the
terms and conditions of this Agreement and the Plan, with a view to increasing
Grantee’s interest in the Company’s welfare and growth; and

 

WHEREAS, Grantee desires to have the opportunity to be a holder of shares of the
Common Stock subject to the terms and conditions of this Agreement and the Plan.

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

 

1.

Grant of Common Stock and Administration.

 

Subject to the restrictions, forfeiture provisions and other terms and
conditions set forth herein (i) the Company grants to Grantee
____________________ (__________) shares of Common Stock (“Restricted Shares”),
and (ii) Grantee shall have and may exercise all rights and privileges of
ownership of such shares, including, without limitation, the voting rights of
such shares and the right to receive any dividends declared in respect thereof.
This Agreement and its grant of Restricted Shares is subject to the terms and
conditions of the Plan, and the terms and conditions of the Plan shall control
except to the extent otherwise permitted or authorized in the Plan and
specifically addressed in this Agreement. The Plan and this Agreement shall be
administered by the Committee pursuant to the Plan.

 



 

2.

Transfer Restrictions.



 



(a)            Generally. Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, otherwise dispose of (collectively, “Transfer”)
any Restricted Shares.   The transfer restrictions imposed by this Section 2
shall lapse as to 33-1/3% of the Restricted Shares on the first anniversary of
the Grant Date, 33-1/3% of the Restricted Shares on the second anniversary of
the Grant Date, and 33-1/3% of the Restricted Shares on the third anniversary of
the Grant Date; provided, however, that, subject to Sections 3 and 4, Grantee
then is, and continuously since the Grant Date has been an employee of the
Company. The Restricted Shares as to which such restrictions so lapse are
referred to as “Vested Shares.”

 

 

 
1

--------------------------------------------------------------------------------

 

 

(b)            Dividends, etc. If the Company (i) declares a dividend or makes a
distribution on Common Stock in shares of Common Stock, (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then the number of shares
of Grantee’s Common Stock subject to the transfer restrictions of this Section 2
may be proportionately increased or reduced so as to prevent the enlargement or
dilution of Grantee’s rights and duties hereunder as determined by the Committee
in its sole discretion. The determination of the Committee regarding such
adjustments shall be final and binding.

 

(c)            Change in Control. If there is a Change in Control (as defined in
the Plan) of the Company, the transfer restrictions of this Section 2 shall
automatically cease as of the date immediately preceding the Change in Control,
and all the Restricted Shares shall be 100% vested.



 







 

3.

Forfeiture.



 

If Grantee’s employment with the Company is terminated by the Company or Grantee
for any reason other than as described in Section 4 below, then Grantee shall
immediately forfeit all Restricted Shares which are not Vested Shares. Any
Restricted Shares forfeited under this Agreement shall automatically revert to
the Company and become canceled and such shares shall be again subject to the
Plan. Any certificate(s) representing Restricted Shares which include forfeited
shares shall only represent that number of Restricted Shares which have not been
forfeited hereunder. Upon the Company’s request, Grantee agrees for himself and
any other holder(s) to tender to the Company any certificate(s) representing
Restricted Shares which include forfeited shares for a new certificate
representing the unforfeited number of Restricted Shares.

 



 

4.

Disability or Death.



 

If Grantee’s employment is terminated with the Company on account of
“Disability” or death, the Restricted Shares shall be 100% vested on the date of
Grantee’s Disability or death. For the purposes of this Agreement, Disability
shall mean the Grantee’s inability to perform his duties to the Company or an
Affiliate on account of mental or physical disability lasting continuously for a
period of 90 days or more as determined by the Committee in its sole discretion.
Grantee hereby agrees to provide Committee with access to such information as
necessary for the Committee to make such determination and Grantee hereby agrees
to provide the necessary consents for the Committee to have access to such
information.

 



 

5.

Issuance of Certificate.



 

(a)            The Restricted Shares may not be Transferred until they become
Vested Shares. Further, the Restricted Shares may not be transferred and the
Vested Shares may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws, any
rules of the national securities exchange on which the Company’s securities are
traded, listed or quoted, or violation of Company policy. The Company shall
cause to be issued a stock certificate, registered in the name of the Grantee,
evidencing the Restricted Shares upon receipt of a stock power duly endorsed in
blank with respect to such shares. Each such stock certificate shall bear the
following legend:

 

 
2

--------------------------------------------------------------------------------

 

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE OMEGA PROTEIN
CORPORATION 2006 INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND OMEGA PROTEIN CORPORATION. A
COPY OF THE PLAN AND A RESTRICTED STOCK AGREEMENT ARE ON FILE IN THE CORPORATE
OFFICES OF OMEGA PROTEIN CORPORATION

 

Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions imposed by Section 2 hereof have
lapsed.

 

(b)            The certificate issued pursuant to this Section 5, together with
the stock powers relating to the Restricted Shares evidenced by such
certificate, shall be held by the Company. The Company shall issue to the
Grantee a receipt evidencing the certificates held by it which are registered in
the name of the Grantee.

 



 

6.

Tax Requirements.



  

(a)            Taxes and Tax Withholding. This grant of Restricted Shares is
subject to all federal, state, local taxes domestic or foreign and the Company
shall have the power and the right to deduct or withhold, or require the Grantee
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of the Plan and this
Agreement.

 

(b)            Share Withholding. With respect to tax withholding required upon
any taxable event arising as a result of this Agreement, Grantee may elect in
whole or in part to have the Company withhold shares of Common Stock having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction. (In the absence
of any IRS or other applicable guidance, the date the tax is to be determined
shall be deemed to be the date of receipt of income arising from such taxable
event.) All such elections shall be made in writing, signed by the Grantee, and
shall be subject to any restrictions or limitations that the Committee, in its
discretion, deems appropriate. Any fraction of a Share required to satisfy such
obligation shall be disregarded and the amount due shall instead be paid in cash
by the Grantee.

 

 
3

--------------------------------------------------------------------------------

 

 


 

7.

Miscellaneous.



  



(a)            Certain Transfers Void. Any purported Transfer of shares of
Common Stock or Restricted Shares in breach of any provision of this Agreement
shall be void and ineffectual, and shall not operate to Transfer any interest or
title in the purported transferee.

 

(b)            No Fractional Shares. All provisions of this Agreement concern
whole shares of Common Stock. If the application of any provision hereunder
would yield a fractional share, such fractional share shall be rounded down to
the next whole share if it is less than 0.5 and rounded up to the next whole
share if it is 0.5 or more.

 

(c)            Not an Employment or Service Agreement. This Agreement is not an
employment agreement, and this Agreement shall not be, and no provision of this
Agreement shall be construed or interpreted to create (i) any right of Grantee
to continue employment with or provide services to the Company or any of its
Affiliates.

 

(d)            Notices. Any notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the address indicated beneath its
signature on the execution page of this Agreement, and to Grantee at his address
indicated on the Company’s records, or at such other address and number as a
party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered and receipted for (or upon the date of attempted
delivery where delivery is refused), if hand-delivered, sent by express courier
or delivery service, or sent by certified or registered mail, return receipt
requested.

 

(e)            Amendment and Waiver. This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee. Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance. Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than Grantee. The failure
of any party at any time or times to require performance of any provisions
hereof, shall in no manner effect the right to enforce the same. No waiver by
any party of any term or condition, or the breach of any term or condition
contained in this Agreement in one or more instances shall be deemed to be, or
construed as, a further or continuing waiver of any such condition or breach or
a waiver of any other condition or the breach of any other term or condition.

 

(f)            Governing Law and Severability. This Agreement shall be governed
by the internal laws, and not the laws of conflict, of the State of Nevada. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

 
4

--------------------------------------------------------------------------------

 

 

(g)            Successors and Assigns. Subject to the limitations which this
Agreement imposes upon transferability of shares of Common Stock, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and Grantee’s permitted assigns and upon
death, estate and beneficiaries thereof (whether by will or the laws of descent
and distribution), executors, administrators, agents, legal and personal
representatives.

 

(h)            Community Property. Each spouse individually is bound by, and
such spouse’s interest, if any, in any Shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.

 

(i)             Entire Agreement. This Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

(j)             Compliance with Other Laws and Regulations. This Agreement, the
grant of Restricted Shares and issuance of Common Stock shall be subject to all
applicable federal and state laws, rules, regulations and applicable rules and
regulations of any exchanges on which such securities are traded or listed, and
Company rules or policies. Any determination in which connection by the
Committee shall be final, binding and conclusive on the parties hereto and on
any third parties, including any individual or entity.

 

(k)             Independent Legal and Tax Advice. The Grantee has been advised
and Grantee hereby acknowledges that he has been advised to obtain independent
legal and tax advice regarding this Agreement, grant of the Restricted Shares
and the disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code. Grantee acknowledges
that none of the Company, its Affiliates or any of their officers, directors,
employees or agents guarantee or are otherwise responsible for any tax
consequences to Grantee in connection with this Agreement, the Restricted Shares
or the vesting or disposition thereof under any federal, state, local domestic
or foreign law.

 



 

8.

Counterparts.



   

This Agreement may be executed in multiple original counterparts, each of which
shall be deemed an original, but all of which together shall constitute but one
and. the same instrument.

 

 
5

--------------------------------------------------------------------------------

 

 



 

9.

Grantee’s Other Acknowledgments.



   

The Grantee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all the terms and provisions of the Plan and this
Agreement. The Grantee hereby agrees to accept as binding, conclusive, and final
all decisions or interpretations of the Committee or the Board, as appropriate,
upon any questions arising under the Plan or this Agreement.

 

[Signature Page Follows]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

 

 

COMPANY:

 

OMEGA PROTEIN CORPORATION

 

 

 

 

 

 

 

  

 

 

By:

  

 

 

 

Name:

 

 

 

Title:

 

                                   

GRANTEE:

 

 

 

 

7